Order issued November ,~, 2012




                                            In The




                                     No. 05-12-01496-CV


                            IN RE AFTERMATH, INC., Relator


                 Original Proceeding from the 68th Judicial District Court
                                   Dallas County, Texas
                            Trial Court Cause No. DC-12-04971


                                          ORDER
                        Before Justices Moseley, FitzGerald, and Myers

       Before the Court is real parties in interest’s November 21, 2012 first motion to extend time

to supplement response. We GRANT the motion and ORDER the supplemental certified appendix

to the response that was tendered on November 21, 2012 timely filed as of that date.

       Also before the Court is relator’s November 26, 2012 unopposed motion to reconsider order

granting stay. We GRANT the motion, LIFT the stay imposed by our order of November 9, 2012,

and ORDER relator to file either a copy of the trial court’s order vacating ItS August 31, 2012

"Plaintiffs’ Proposed Order on Plaintiffs’ Motion to Compel First Request for Production and

Aftermath’s Motion for Protection and Objections" and its September 4, 2012 "Order on Plaintiffs’

Motion to Compel First Request for Production and Aftermath’s Motion for Protection and
Objections" within ten days of its entry or a status report within thirty days of the date of this order,

whichever comes first.




                                                                      JUSTICE




                                                 -2-